presbia ANNOUNCES COMPLETION OF Rights Offering DUBLIN, Ireland— March 13, 2017—Presbia PLC (NASDAQ: LENS), an ophthalmic device company and leader in near-vision restoration, announces the final closing of its rights offering, which expired on March 8, 2016 and raised aggregate gross proceeds of $10.8 million from the sale of 3,611,764 ordinary shares. This press release does not constitute an offer to sell or the solicitation of an offer to buy these securities, nor will there be any sale of these securities in any state or other jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction.
